

116 HR 5812 IH: Better Utilizing Investments to Leverage Development for Underfunded Projects Act
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5812IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. Larsen of Washington (for himself, Ms. DelBene, Mr. Kilmer, Ms. Jayapal, and Ms. Schrier) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to set aside certain amounts provided under the BUILD
			 program for rural areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Better Utilizing Investments to Leverage Development for Underfunded Projects Act or the BUILD UP Act. 2.Set-aside for BUILD grant amounts (a)In generalWith respect to grant amounts provided under the heading Office of the Secretary—National Infrastructure Investments in title I of division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) for eligible projects, the Secretary of Transportation shall ensure that not less than 30 percent of the amount provided under such heading shall be provided to cities with populations of between 10,000 and 75,000, whether or not 1 or more of such cities are considered part of an urbanized area as designated by the United States Census Bureau.
 (b)Eligible project definedIn this section, the term eligible project means a project eligible for funding under title I of division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), including—
 (1)a highway or bridge project eligible under title 23, United States Code; (2)a public transportation project eligible under chapter 53 of title 49, United States Code;
 (3)a passenger and freight rail transportation project eligible under title 23 or title 49, United States Code;
 (4)a port infrastructure investment (including inland port infrastructure and land ports of entry) eligible under title 23, United States Code, chapter 503 of title 46, United States Code, or title 49, United States Code; and
 (5)a project investing in a surface transportation facility that is located on tribal land and for which title or maintenance responsibility is vested in the Federal Government under title 23, United States Code.
				